                                                                    Case 2:16-cv-00673-KJD-CWH Document 52 Filed 11/09/18 Page 1 of 4




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile:     (702) 380-8572
                                                                 Email: ariel.stern @akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Plaintiff Bank of America, N.A.
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A.,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                       Case No.: 2:16-cv-00673-KJD-CWH
AKERMAN LLP




                                                                                       Plaintiff,
                                                            13
                                                                                                                     STIPULATION AND ORDER TO MODIFY
                                                            14   vs.                                                 SCHEDULING ORDER BECAUSE OF
                                                                                                                     STAY
                                                            15   INSPIRADA COMMUNITY ASSOCIATION;
                                                                 LVDG LLC SERIES 128; and LEACH                      (SECOND REQUEST)
                                                            16   JOHNSON SONG & GRUCHOW, LTD.,
                                                                                                                     AND
                                                            17                         Defendants.                   STIPULATION AND ORDER EXTENDING
                                                            18                                                       RESPONSE DEADLINE TO LVDG'S
                                                                                                                     MOTION FOR SUMMARY JUDGMENT
                                                            19                                                       (ECF NO. 51)

                                                            20                                                       (FIRST REQUEST)

                                                            21

                                                            22

                                                            23            Plaintiff Bank of America N.A. (BANA) by and through its attorneys, Akerman LLP;

                                                            24   defendant Inspirada Community Association, by and through its counsel of the Robbins Law Firm;

                                                            25   defendant LVDG LLC Series 128 by and through its counsel Roger P. Croteau & Associates Ltd.,

                                                            26   and defendant Leach Johnson Song & Gruchow by and through its counsel Leach Kern Cruchow

                                                            27   Anderson Song, hereby jointly submit this Stipulation and Order to Extend Discovery and

                                                            28   Dispositive Motions Deadlines (Second Request) pursuant to LR IA 6-1, LR 26-4, and the Court's

                                                                                                                 1
                                                                 41507614;1
                                                                      Case 2:16-cv-00673-KJD-CWH Document 52 Filed 11/09/18 Page 2 of 4




                                                            1    minute order of October 19, 2018 (ECF No. 50). This is the second stipulation to extend the

                                                            2    discovery deadlines set by the Scheduling Order (ECF No. 16) entered on June 16, 2016.

                                                            3             The parties also stipulate to extend the deadline to respond to LVDG's motion for summary

                                                            4    judgment in accordance with the new dispositive motions deadline.

                                                            5    A.       STATEMENT SPECIFYING THE DISCOVERY COMPLETED

                                                            6             1.     The original discovery cut-off in this case was February 27, 2017. (ECF No. 16.)

                                                            7             2.     The discovery cut-off was extended to March 27, 2017, to accommodate deposition

                                                            8    scheduling. (ECF Nos. 33, 34.) Initial disclosures and written discovery were largely complete by
                                                            9    the time of the extension.

                                                            10            3.     The scheduled depositions did not take place. The parties concluded Bourne Valley
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   might make the depositions unnecessary, so they moved for a stay until the legal status of Bourne
                      LAS VEGAS, NEVADA 89134




                                                            12   Valley became clear. (ECF Nos. 35, 36.) The stay took effect on March 16, 2017, before the
AKERMAN LLP




                                                            13   extended discovery cut-off. (ECF No. 37.)

                                                            14   B.       STATEMENT OF DISCOVERY REMAINING TO BE COMPLETED

                                                            15            4.     BANA vacated its depositions in compliance with the stay and wishes to complete

                                                            16   them.

                                                            17            5.     Additionally, the legal landscape surrounding HOA cases has changed significantly

                                                            18   since the stay was entered, and the parties may wish to disclose additional documents and witnesses

                                                            19   and give the other parties a brief opportunity to investigate them.

                                                            20            6.     Only eleven days of discovery remained when the case was stayed, but it would be

                                                            21   difficult to schedule and complete the needed depositions in eleven days.

                                                            22            7.     Because of scheduling complications arising from the upcoming holidays, the parties

                                                            23   request an additional sixty days of discovery.

                                                            24   C.       REASONS WHY AN EXTENSION IS REQUIRED

                                                            25            8.     As explained above, discovery was not quite complete when the stay was entered, and

                                                            26   the parties wish to complete it.

                                                            27            9.     BANA requests it be able to complete discovery before responding to LVDG's

                                                            28   motion for summary judgment.

                                                                                                                  2
                                                                 41507614;1
                                                                       Case 2:16-cv-00673-KJD-CWH Document 52 Filed 11/09/18 Page 3 of 4




                                                            1    D.       PROPOSED SCHEDULE FOR ALL REMAINING DISCOVERY

                                                            2
                                                                                                             Current Deadline   Proposed Deadline
                                                            3
                                                                  Discovery Cut-Off                          (none)             Tuesday, January 8, 2019
                                                            4
                                                                  Deadline to Respond to LVDG's Friday, November 9, 2018 Thursday, February 7, 2019
                                                            5
                                                                  Summary Judgment Motion
                                                            6
                                                                  Dispositive Motions Deadline:              (none)             Thursday, February 7, 2019
                                                            7
                                                                  Pretrial Order Deadline:                   (none)             Monday, March 11, 2019, or
                                                            8
                                                                                                                                30 days after decision on all
                                                            9
                                                                                                                                dispositive motions.
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   E.       CURRENT TRIAL DATE
                      LAS VEGAS, NEVADA 89134




                                                            12            The court has not yet set a trial date.
AKERMAN LLP




                                                            13   ///

                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                      3
                                                                 41507614;1
                                                                    Case 2:16-cv-00673-KJD-CWH Document 52 Filed 11/09/18 Page 4 of 4




                                                            1             The parties make this request in good faith and not for purposes of unreasonable delay,

                                                            2    believing good cause exists for extending these deadlines.

                                                            3
                                                                 DATED this _9th_ day of November, 2018.
                                                            4
                                                                  AKERMAN LLP                                         LEACH KERN GRUCHOW ANDERSON
                                                            5                                                         SONG
                                                            6     By: Jamie K. Combs__                                By: _ T. Chase Pittsenbarger
                                                                     ARIEL E. STERN, ESQ.                                 SEAN L. ANDERSON, ESQ.
                                                            7        Nevada Bar No. 8276                                  Nevada Bar No. 7259
                                                                     JAMIE K. COMBS, ESQ.                                 T. CHASE PITTSENBARGER, ESQ.
                                                            8        Nevada Bar No. 13088                                 Nevada Bar No. 13740
                                                                     1635 Village Center Cir., Suite 200                  2525 Box Canyon Drive
                                                            9        Las Vegas, Nevada 89134                              Las Vegas, NV 89128
                                                            10        Attorneys for Plaintiff Bank of America,            Attorneys for Defendants Leach Johnson
                                                                      N.A.                                                Song & Gruchow
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  ROBBINS LAW FRIM                                    ROBERT P. CROTEAU & ASSOCIATES,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                        LTD.
AKERMAN LLP




                                                            13
                                                                  By: _ Chad D. Fuss                                  By: _Timothy Rhoda_____
                                                            14       ROBERT T. ROBBINS, ESQ.                             ROGER P. CROTEAU, ESQ.
                                                                     Nevada Bar No. 6109                                 Nevada Bar No. 4958
                                                            15       ELIZABETH B. LOWELL, ESQ.                           TIMOTHY RHODA, ESQ.
                                                                     Nevada Bar No. 8551                                 Nevada Bar No. 7878
                                                            16       CHAD D. FUSS, ESQ.                                  9120 W. Post Road, Suite 100
                                                                     Nevada Bar No. 12744                                Las Vegas, Nevada 89148
                                                            17       1995 Village Center Circle, Suite 190
                                                                     Las Vegas, Nevada 89134-0562                        Attorneys for Defendant LVDG, LLC Series
                                                            18                                                           128
                                                                      Attorneys for Defendant Inspirada
                                                            19        Community Association
                                                            20                                                   ORDER
                                                            21            IT IS SO ORDERED.
                                                            22
                                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                                                                                                      MAGISTRATE
                                                            23
                                                                                                                        November 16, 2018
                                                            24                                                          DATED
                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                  4
                                                                 41507614;1
